DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks filed on 8 June 2022.
Claims 1 – 15 are pending. Claims 10 – 15 are withdrawn due to a restriction requirement. 

Drawings
The drawings were received on 15 August 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, lines 10 – 14, the limitation, “determine at least one of a percussion mode of the hand-held power tool and a rotation of the housing, based on the at least one motion variable and using the selected parameter set from the at least two parameter sets”, fails to comply with the written description requirement because the limitation, added in an amendment filed 15 August 2022, is not disclosed in the original disclosure and constitutes new matter.  The limitation describes determining at least one of a percussion mode of the hand-held power tool and a rotation of the housing using the selected parameter set from the at least two parameter sets; however, applicant’s specification is silent regarding the use of the parameter sets to determine the percussion mode or the rotation of the housing. 
Regarding the determination of the percussion mode and the rotation of the housing, applicant’s specification (PG Publication US 2022/0105616 A1), states:
“a percussion detection unit for determining a percussion mode on the basis of the at least one motion variable and/or a rotation detection unit for determining a rotation of the housing” [0017]

“It is additionally proposed that the sensor unit has a current sensor and/or a rotational-speed sensor for sensing a motor variable, the percussion detection unit being designed to determine the percussion mode on the basis of the motion variable and the motor variable.” [0040]

“The percussion detection unit 202 is designed to determine an idling mode and a percussion mode on the basis of the motion variable.” [0103]

“The rotation detection unit 204 is designed to determine a rotation of the housing 12 of the hand-held power tool 10 on the basis of the motion variable.” [0105]

In each case, the percussion mode and the rotation of the housing is based on a motion variable but is silent regarding the parameter sets.  Moreover, the limitation is not recited in the original claims or shown in the original drawings. Since the limitation, specifically the phrase, “using the selected parameter set from the at least two parameter sets”, is not in the original disclosure, the limitation constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 10 – 14, the limitation, “determine at least one of a percussion mode of the hand-held power tool and a rotation of the housing, based on the at least one motion variable and using the selected parameter set from the at least two parameter sets”, is indefinite because it is ambiguous whether the phrase, “and using the selected parameter set from the at least two parameter sets”, is part of the limitation, “determine at least one of a percussion mode of the hand-held power tool and a rotation of the housing”, or, due to a typological error, the phrase is a separate limitation.  Please note, limitations are read in light of the specification; however, the specification is silent regarding, “determine at least one of a percussion mode of the hand-held power tool and a rotation of the housing … using the selected parameter set from the at least two parameter sets”.  For the purpose of compact prosecution, the Examiner interprets the limitation, “determine at least one of a percussion mode of the hand-held power tool and a rotation of the housing, based on the at least one motion variable and using the selected parameter set from the at least two parameter sets”, to mean “determine at least one of a percussion mode of the hand-held power tool and a rotation of the housing, based on the at least one motion variable; and using the selected parameter set from the at least two parameter sets” to make the phrase a separate limitation.  Please note, since claims 2 – 9 depend upon claim 1, claims 2 – 9 are likewise rejected under 35 USC §112(b) for indefiniteness.
	
Regarding claim 3, lines 1 – 2, the limitation, “the two parameter sets”, in lines 1 – 2, are indefinite because the antecedent basis for the limitation, “at least two parameter sets’, is directed towards two or more parameter sets wherein the limitation is directed towards exactly two parameters sets and it is ambiguous whether the limitation refers to the two or more parameter sets as claimed in the antecedent basis for the limitation or the limitation is further limiting the antecedent basis of the limitation to exactly two parameter sets. For the purpose of compact prosecution, the Examiner interprets the limitation, “the two parameter sets’, to mean “the at least two parameter sets”.

Regarding claim 4, lines 1 – 2, the limitations, “the first parameter set”, and, “the second parameter set”, are indefinite because the limitation lacks antecedent basis. For the purpose of compact prosecution, the Examiner interprets the limitation, “wherein the first parameter set and the second parameter set differ at least in a threshold’, to mean “wherein the at least two parameter sets comprises a first parameter set and a second parameter set and wherein the first parameter set and the second parameter set differ at least in a threshold”.

Regarding claim 5, lines 1 – 2, the limitation, “the two parameter sets”, in lines 1 – 2, are indefinite because the antecedent basis for the limitation, “at least two parameter sets’, is directed towards two or more parameter sets wherein the limitation is directed towards exactly two parameters sets and it is ambiguous whether the limitation refers to the two or more parameter sets as claimed in the antecedent basis for the limitation or the limitation is further limiting the antecedent basis of the limitation to exactly two parameter sets. For the purpose of compact prosecution, the Examiner interprets the limitation, “the two parameter sets’, to mean “the at least two parameter sets”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirnitzer et al. (US 2016/0089757 A1), hereinafter Wirnitzer.

Regarding claim 1, Wirnitzer discloses a hand-held power tool (10, fig. 1) comprising: a drive unit ([0023], Il. 8 — 11; “an electric motor”); a housing (24, fig. 1) in which the drive unit is arranged mounted; a tool receiver (34, fig. 1) configured to detachably receive an insert tool (36, fig. 1), the insert tool configured to be driven at least one of percussively and rotationally by the drive unit ([0023], ll. 8 – 10 describes the tool 10 having a percussion mechanism to drive the insert tool 36 percussively and ll. 11 – 13 describes the electric motor is coupled to the drill chuck 34 in a rotationally fixed manner to drive the insert tool 36 rotationally); a sensor unit (12, 42, fig. 1) configured to sense at least one motion variable (14, fig. 4) ([0025] – [0026] describes the acceleration sensor unit 42 of the sensor unit 12 sensing an acceleration of the tool 10 about the rotation axis 38, and [0027] describes the acceleration values sensed by the sensor unit 12 determining the motion characteristic value 14); and an electronics system (16, fig. 1) configured to control at least the drive unit by open-loop or closed-loop control ([0027], Il. 2 – 4), automatically select a parameter set from at least two parameter sets ([0018], l. 59 – 65 of applicant’s specification describes a parameter set as “parameter data that are set to different processing variants by percussion detection unit or by the rotation detection unit”. [0028] of Wirnitzer describes a parameter set having parameter data or a range of motion characteristic values above a threshold value 18 wherein the protective unit 16 processes a set of instructions, specifically interrupting electric power to the tool, when the instantaneous motion characteristic value 14 is within the parameter data.  [0032] – [0033] describes a first parameter set and a second parameter set depending on the operating mode of the tool.  For example, in the first gear step which has a greater transmission ratio, the protective unit 16 automatically selects the first parameter set with a high triggering threshold value 18 with parameter data or a range of motion characteristic values above the high threshold value 18, and in the second gear step which has a lesser transmission ratio, the protective unit 16 automatically selects the second parameter set with a lower triggering threshold value 18 with parameter data or a range of motion characteristic values above the lower threshold value 18. [0029], ll. 2 – 5 describes the protective unit 16 sets or selects the varying triggering threshold value 18 automatically); determine at least one of a percussion mode of the hand-held power tool and a rotation of the housing, based on the at least one motion variable ([0027] describes the electronics system 16 determining a rotation of the housing 24 based on the acceleration of the tool 10 about the rotation axis 38); using the selected parameter set from the at least two parameter sets ([0032] – [0033] describes one of the first parameter set and the second parameter selected and utilized depending on the operating mode of the tool); and control the drive unit based on at least one of the determined percussion mode of the hand-held tool and the determined rotation of the housing ([0028], ll. 3 – 15 describes the protective unit 16 short-circuiting the electric motor of the hand-held power tool 10 if the motion characteristic value 14, based on the acceleration during a rotation of the hand-held power tool housing 24 about the rotation axis 38, attains or exceeds a triggering threshold value 18).

Regarding claim 2, Wirnitzer discloses the at least two parameter sets ([0032] – [0033] describes the first parameter set for the first gear step with a high triggering threshold value 18 and the second parameter set for the second gear step with a lower triggering threshold value 18) are configured such that determination of the rotation of the housing by use of 2R.382175 (2178-2508)Serial No. 17/418,988a first parameter set from the at least two parameter sets differs from determination of the rotation of the housing by use of a second parameter set from the at least two parameter sets ([0032] – [0033] describes the first parameter data set and the second parameter set differing by the triggering threshold value 18 wherein the determination of the rotation of the housing depends on the parameter data or the range of motion characteristic values above the triggering threshold value 18).

Regarding claim 4, Wirnitzer discloses the at least two parameter sets ([0032] – [0033] describes the first parameter set for the first gear step with a high triggering threshold value 18 and the second parameter set for the second gear step with a lower triggering threshold value 18) comprises a first parameter set and a second parameter set and wherein the first parameter set and the second parameter set differ at least in a threshold (18).

Regarding claim 7, Wirnitzer discloses an operating switch ([0033], ll. 10 – 13; “an operating element such as, in particular, a switch or push button) configured to manually control the drive unit ([0033], ll. 10 – 13 describes the operating element setting the transmission characteristics value of the electric motor); and an operating-switch position unit (22, fig. 3) operably connected to the operating switch and configured to determine a position of the operating switch and to provide the determined position to the electronics system ([0033], ll. 3 – 8).

Claims 1, 3, and 5 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitsche et al. (US 2015/0101835 A1), hereinafter Nitsche.

Regarding claim 1, Nitsche discloses a hand-held power tool (12a, fig. 1), comprising: a drive unit (36a, fig. 1); a housing (78a, fig. 1) in which the drive unit is mounted; a tool receiver (48a, fig. 1) configured to detachably receive an insert tool (50a, fig. 1) ([0041], ll. 9 – 11), the insert tool configured to be driven at least one of percussively and rotationally by the drive unit ([0041], ll. 11 – 18); a sensor unit ([0048], ll. 4 – 7 describes an input to the control unit 14a during operation is the measured motor rotational speed where in a first step 94a, a sensor compensation may be effected, depending on the sensor used, implying a sensor unit is used to measure the motor rotational speed) configured to sense at least one motion variable (The examiner deems the motor rotational speed as the “at least one motion variable”); and an electronics system (14a, fig. 1) configured to control at least the drive unit by open-loop or closed-loop control ([0041], ll. 1 – 9), automatically select a parameter set from at least two parameter sets ([0018], ll. 59 – 65 of applicant’s specification describes a parameter set as “parameter data that are set to different processing variants by percussion detection unit or by the rotation detection unit”. [0048], ll. 20 – 24 of Nitsche describes the operating state determined by comparison of the load quantity 86a with a limit value wherein a first parameter is the parameter data or the range of load quantity values below the limit value and a second parameter is the parameter data or the range of load quantity values equal to or above the limit value. [0055] describes the two parameters depend only on signals from the mode change sensor 34 and the load estimator 18a implying the control unit 14a selects one of these two parameters automatically in response to these signals); determine at least one of a percussion mode of the hand-held power tool and a rotation of the housing, based on the at least one motion variable ([0048], ll. 1 – 19 describes the load estimator 18a of control unit 14a using the measured motor rotational speed to output a load quantity 86a to determine the percussion operating mode and the idling operating mode); and using the selected parameter set from the at least two parameter sets ([0048], ll. 20 – 24 describes the operating state is determined by comparison of the load quantity 86a with a limit value, or in other words, whether the instantaneous load quantity 86a is in the first parameter set or within the range of load quantity values below the limit value, or whether the instantaneous load quantity 86a is in the second parameter or within the range of load quantity values equal to or above the limit value); and control the drive unit based on at least one of the determined percussion mode of the hand-held power tool and the determined rotation of the housing ([0055] and fig. 8 describes after the mode change sensor 34a signals the percussion mode 92a to the control unit 14a and the load quantity 86a is below the limit value within the range of the first parameter set, the control unit 14a lowers the percussion-mechanism rotational speed/the motor rotational speed 124a to a start value 28a.  When the load quantity 86a is equal to or above the limit value within the range of the second parameter set, the percussion-mechanism rotational speed/the motor rotational speed 124a is raised to a higher working frequency 130a).

Regarding claim 3, Nitsche discloses the at least two parameter sets (a first parameter: parameter data or the range of load quantity 86a below the limit value as described in [0048], ll. 20 – 24, and a second parameter: parameter data or the range  load quantity 86a equal to or above the limit value as described in [0048], ll. 20 – 24) are configured such that determination of the percussion mode by use of 2R.382175 (2178-2508)a first parameter set from the at least two parameter sets differs from determination of the percussion mode by use of a second parameter set ([0055] and fig. 8 describes after the mode change sensor 34a signals the percussion mode 92a to the control unit 14a and the load quantity 86a is below the limit value, or in other words, within the range of the first parameter set, the control unit 14a lowers the percussion-mechanism rotational speed/the motor rotational speed 124a to a start value 28a.  When the load quantity 86a is equal to or above the limit value, or in other words, within the range of the second parameter set, the percussion-mechanism rotational speed/the motor rotational speed 124a is raised to a higher working frequency 130a.  The two parameter sets differ in the parameter data or the ranges of load quantity 86a that determines whether the percussion mode is an idling percussion mode or a working percussion mode).

Regarding claim 5, Nitsche discloses the at least two parameter sets (a first parameter: parameter data or the range of load quantity 86a below the limit value as described in [0048], ll. 20 – 24, and a second parameter: parameter data or the range  load quantity 86a equal to or above the limit value as described in [0048], ll. 20 – 24) are configured such that control of the drive unit based on the determined percussion mode by use of a first parameter set from the at least two parameter sets differs from control of the drive unit based on the determined percussion mode by use of a second parameter set from the at least two parameter sets ([0055] and fig. 8 describes after the mode change sensor 34a signals the percussion mode 92a to the control unit 14a and the load quantity 86a is below the limit value within the range of the first parameter set, the control unit 14a lowers the percussion-mechanism rotational speed/the motor rotational speed 124a to a start value 28a.  When the load quantity 86a is equal to or above the limit value within the range of the second parameter set, the percussion-mechanism rotational speed/the motor rotational speed 124a is raised to a higher working frequency 130a).

Regarding claim 6, Nitsche discloses a first parameter set (a first parameter: parameter data or the range of load quantity 86a below the limit value as described in [0048], ll. 20 – 24,) and a second parameter set (a second parameter: parameter data or the range  load quantity 86a equal to or above the limit value as described in [0048], ll. 20 – 24) differ at least in a percussion frequency ([0055] and fig. 8 describes after the mode change sensor 34a signals the percussion mode 92a to the control unit 14a and the load quantity 86a is below the limit value within the range of the first parameter set, the control unit 14a lowers the percussion-mechanism rotational speed/the motor rotational speed 124a to a start value 28a.  When the load quantity 86a is equal to or above the limit value within the range of the second parameter set, the percussion-mechanism rotational speed/the motor rotational speed 124a is raised to a higher working frequency 130a. Please note, the percussion-mechanism rotational speed 124a corresponds to the percussion frequency).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wirnitzer, in view of Leong et al. (US 2015/0101835 A1), hereinafter Leong.

Regarding claim 8, Wirnitzer, as modified by Leong, discloses the invention as recited in claim 7.
Wirnitzer does not explicitly disclose a battery pack, wherein a battery-pack operating parameter is configured to be provided to the electronics system.
However, Leong teaches a battery pack (19, fig. 1), wherein a battery-pack operating parameter is configured to be provided to the electronics system (46, fig. 3) ([0046], ll. 10 – 14 describes the control circuit 46 is connected to a measuring device 53 that detects the charge state of battery 19, in particular the voltage of battery 19, and conveys it to control circuit 46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held power tool, as disclosed by the modified Wirnitzer, with a battery pack, wherein a battery-pack operating parameter is configured to be provided to the electronics system, as taught by Leong, with the motivation to provide the hand-held power tool a power source that allows the user to operate the hand-held power tool in locations where using an power cord is inconvenient and to provide a warning signal to the user regarding an excessively low charge state of the battery ([0047]).

Regarding claim 9, Wirnitzer, as modified by Leong, discloses the invention as recited in claim 8.
Wirnitzer further discloses the electronics system (14a, fig. 1) 1is configured to activate one of the at least two parameter sets based on the operating switch position, an instantaneous rotational speed of an electric motor of the drive unit, a weight parameter, and/or the battery-pack operating parameter ([0032] – [0033] describes an operating element such as a switch to manually set the transmission characteristic value of the tool  and an operating mode sensor unit 22 that detects the operating element/switch position to sense the differing transmission characteristic value and determine the operating mode of the tool. [0032] – [0033] further describes the protective unit 16 selects at least one of a first parameter set and a second parameter set depending on the operating mode of the tool.  For example, in the first gear step having a greater transmission ratio, the protective unit 16 automatically selects the first parameter set with a high triggering threshold value 18 with parameter data or a range of motion characteristic values above the high threshold value 18, and in the second gear step having a lesser transmission ratio, the protective unit 16 automatically selects the second parameter set with a lower triggering threshold value 18 with parameter data or a range of motion characteristic values above the lower threshold value 18).

Response to Arguments
Applicant’s amendments, filed 15 August 2022, with respect to the objections to the specification have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 
Applicant’s amendments, filed 15 August 2022, with respect to the rejection of claims 2 – 6 under 35 USC §112(b) have been fully considered and are partly persuasive.  Applicant stated in the Applicant Arguments/Remarks, filed 15 August 2022, that claims 2 – 6 were amended; however, claims 3 – 5 were not amended to correct the issues of indefiniteness thus the rejection of claims 3 – 5 under 35 USC §112(b) is maintained.
Applicant's arguments, filed 15 August 2022, with respect to the rejection of claim 1 under 35 USC §102 have been fully considered but they are not persuasive. 
Applicant argues:
Wirnitzer does not disclose "automatically select a parameter set from at least two parameter sets." Particularly, Wirnitzer discloses that the protective unit 16 uses two triggering threshold values 18, 20 (par. 0028; 0035). The protective unit 16 sets the triggering threshold value 18 in a variable manner fully automatically during operation of the hand-held power tool 10 (par. 0029). The protective unit 16 also defines the further triggering threshold value 20 fully automatically (par. 0035). However, Wirnitzer does not disclose selecting one of the thresholds 18, 20 for use by the protective unit 16. Moreover, each threshold 18, 20 does not comprise a parameter set. Instead, each threshold 18, 20 is a single parameter.

	In response to applicant’s argument that Wirnitzer does not disclose the limitation, “automatically select a parameter set from at least two parameter sets", the current rejection of record uses an alternate interpretation of Wirnitzer to reject the limitation under 35 USC §102.  Thus, applicant’s argument is inapposite and moot.
	Applicant further argues:
Wirnitzer does not disclose "determine at least one of (i) a percussion mode of the hand-held power tool and (ii) a rotation of the housing, based on the at least one motion variable and using the selected parameter set from the at least two parameter sets" and "control the drive unit based on at least one of (i) the determined percussion mode of the hand-held power tool and (ii) the determined rotation of the housing." Wirnitzer discloses a protective unit 16 comprising an open-loop and/or closed-loop control unit 48 (par. 0027). The protective unit 16 evaluates an acceleration to determine a rotational speed of the hand-held power tool 10 about a rotation axis 38 (par. 0027). 

As best understood, the Office considers determining the rotational speed of the hand- held power tool 10 to be analogous to determining a "rotation of the housing" (Office Action at pg. 10). However, Wirnitzer does not to disclose determining a rotation of the hand-held power tool 10. Particularly, the rotational speed of the hand-held power tool 10 is different from a rotation of the hand-held power tool 10.
 
Moreover, Wirnitzer discloses that, if the motion characteristic value 14 attains or exceeds a triggering threshold value 18, the protective unit 16 is provided to control the hand- held power tool 10 (Wirnitzer at par. 0028). For example, the protective unit 16 may set a motor rotational speed to a lesser value, and/or to set a motor torque to a lesser value (par. 0028). However, Wirnitzer does not to disclose doing this based on a rotation of the hand-held power tool 10.

In response to applicant’s argument that Wirnitzer does not disclose the limitations, “determine at least one of (i) a percussion mode of the hand-held power tool and (ii) a rotation of the housing, based on the at least one motion variable and using the selected parameter set from the at least two parameter sets" and "control the drive unit based on at least one of (i) the determined percussion mode of the hand-held power tool and (ii) the determined rotation of the housing", Wirnitzer explicitly states both limitations.  As recited in the Office action filed 8 June 2022, [0027] of Wirnitzer describes the protective unit 16 determining an acceleration generated by a centripetal force during a rotation of the hand-held power tool housing 24 about the rotation axis 38, and [0028] of Wirnitzer describes the protective unit 16 short-circuiting the electric motor of the hand-held power tool 10 if the motion characteristic value 14, based on the acceleration during a rotation of the hand-held power tool housing 24 about the rotation axis 38, attains or exceeds a triggering threshold value 18.  Applicant confuses the statement, “determining a rotational speed of the hand-held power tool 10 about the rotation axis 38”, in [0027] of Wirnitzer to mean the rotational speed of the electric motor when the statement clearly means the rotation of the tool about rotation axis 38.  
Applicant further argues:
Nitsche does not disclose "automatically select a parameter set from at least two parameter sets." Particularly, Nitsche discloses that an operating state is determined by comparison of the estimated load with at least one limit value 26c (par. 0048; 0065). However, Nitsche fails to disclose two different sets of parameters for the load estimator 18a and/or control unit 14a. Moreover, Nitsche does not disclose selecting one of two different sets of parameters for use by the load estimator 18a and/or control unit 14a.

	In response that Nitsche does not disclose the limitation, "automatically select a parameter set from at least two parameter sets", applicant argues Nitsche does not disclose the at least two parameter sets; however, based on applicant’s special definition of a parameter set in applicant’s specification, Nitsche discloses the at least two parameter sets.  [0018], l. 59 – 65 of applicant’s specification describes a parameter set as “parameter data that are set to different processing variants by percussion detection unit or by the rotation detection unit”.  Nitsche discloses an operating state is determined by comparison of the estimated load with at least one limit value 26c ([0048]; [0065]) wherein the first parameter set is the parameter data or range of load quantity 86a values below the limit value 26c which causes the control unit 14a to lower the percussion-mechanism rotational speed/the motor rotational speed 124a to a start value 28a, and the second parameter set is the parameter data or range of load quantity 86a values equal to or above the limit value 26c which causes the control unit 14a to raise the percussion-mechanism rotational speed/the motor rotational speed 124a to a higher working frequency 130a ([0055]).  Moreover, Nitsche describes the two parameters depend only on signals from the mode change sensor 34 and the load estimator 18a implying the control unit 14a selects one of these two parameters automatically in response to these signals ([0055]).  Applicant offers no evidence why the parameter sets of Nitsche do not qualify as the claimed “at least two parameter sets” or how Nitsch’s disclosure of the method of “automatically select[ing] a parameter set from at least two parameter sets” differs from the limitation; thus applicant’s arguments amount to mere speculation.
	Applicant further argues:
Nitsche does not disclose "control the drive unit based on at least one of (i) the determined percussion mode of the hand-held power tool and (ii) the determined rotation of the housing." Nitsche discloses a control unit 14a, which is provided to control a pneumatic percussion mechanism 16a by open-loop and closed-loop control (par. 0041). The control unit 14a has a load estimator 18a (par. 0042). The load estimator 18a estimates an unknown drive Serial No. 17/418,988load fL, using a measured motor rotational speed of the motor 36 a (par. 0042). The estimated load is output as a load quantity 86a (par. 0048). The operating state is determined by comparison of the load quantity 86a with a limit value (par. 0048). By means of this comparison, the control unit 14a can determine the operating state of the percussion mechanism 16a, in particular the percussion operating mode and the idling operating mode (par. 0048). 

However, Nitsche does not disclose controlling a drive unit on the basis of the determined percussion operating mode. Particularly, Nitsche discloses that a mode change sensor 34a is provided to signal a change of the operating mode (par. 0054). The percussion mechanism 16a is changed from the idling mode to the percussion mode if the mode change sensor 34a signals the change of the operating mode (par. 0055). However, this mode change sensor 34a is unrelated to the determination of the operating state of the percussion mechanism 16a by the control unit 14a. Accordingly, Nitsche does not disclose operating the motor of the percussion mechanism 16a based on the determination by the control unit of the percussion mode. 

	In response to applicant’s argument that Nitsche does not disclose "control the drive unit based on at least one of (i) the determined percussion mode of the hand-held power tool and (ii) the determined rotation of the housing", applicant mistakenly refers to the change from idling mode 90a to percussion idling mode 28a/percussion working mode 130a as shown in fig. 8 of Nitsche wherein the change is based on just the signal of the mode change sensor 34a; however, the percussion mechanism 16a is changed from the percussion idling mode 28a to the working percussion mode 130a if the mode change sensor 34a signals the change of the operating mode and the load estimator 18 signals a load quantity 86a greater than or equal to a limit value 26c ([0048], [0055] and fig. 8).  Fig. 8 shows signal 88a from load estimator 18 in diagram 168a causing the change in percussion frequency from the percussion idling mode 28a to the working percussion mode 130a shown in diagram 172a.  These diagrams infers that if the signal 88a from the load estimator 18 is given at the same time as the signal from the mode change sensor 34a is given when the tool is in idling mode 190, the percussion mechanism 34a would start in the working percussion mode 130a.  Thus, the signal 88a from the load estimator 18, a component of control unit 14a, controls the drive unit wherein if signal 88a is within the first parameter set or the range of load quantity 86a below the limit value, the drive unit operates in the percussion idling mode, and if the signal 88a is within second parameter set or range of load quantity 86a equal to or above the limit value, the drive unit operates in the working percussion mode.
	Applicant further argues:
Claims 2 – 6 depend from and incorporate the limitations of claim 1. Therefore, for at least the reasons presented above with respect to claim 1, Wirnitzer fails to anticipate the limitations of the claims. Accordingly, the § 102 rejections of the claims should be withdrawn.

	Applicant presents no arguments against claims 2 – 6 other than the arguments against claim 1 upon which claims 2 – 6 depend. Since applicant’s arguments concerning claim 1 are unpersuasive, the rejection of claims 2 – 6  are maintained.
	Arguments concerning claims 7 – 9 are moot since the current rejection of record uses an alternate interpretation of Wirnitzer to reject the limitation under 35 USC §102 and 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        24 August 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731